Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to amendment/reconsideration filed 8/23/2022, the amendment/reconsideration has been considered.  Claims 1-8 and 10-15 are pending for examination.
Response to Arguments
Applicant's arguments been fully considered but they are not persuasive. The applicant argues the following issues.
(A)	Rejection under 35 U.S.C. 112(b)
Issue: The applicant argues that claim 9 is definite.
Examiner respectfully disagrees.  Since claim 1 is amended to incorporate claim 9 in addition to other changes, see Examiner’s 112 rejection directed to claim 1 below.
(B)	Rejection under 35 U.S.C. 102
Issue: The applicant argues that the amended limitations overcome the current rejection.  
Examiner respectfully disagrees.  See Examiner’s response in the rejection section below. It is to be noted that the Examiner’s rejection is based on here interpretation stated in the 112 rejection below.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-8 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a) Claim 1 recites “to perform a predetermined operation on data stored in an external apparatus, the data including a first data and a second data; upon accepting from the terminal apparatus of the first user the instruction to perform the operation on the data, the processor compares a first data stored in the external apparatus and a second data stored in the storage unit and, if the second data is not older than the first data, the processor does not perform control to store the first data in the storage unit, and the processor performs the operation on the second data in accordance with the instruction”.  This limitations conflict with each other.  Applicant is required to clarify.  For the same of the examination, Examiner assumes that the first data and the second data can be store anywhere.  Claims 2-8 and 10-15 are similarly rejected.
a) Claim 1 recites “perform control to store in the external apparatus the data on which the operation has been performed in accordance with the instruction”.  First of all, the data according to limitation 1 has already been stored in the external apparatus. Secondly, limitations 2-5 indicates that the operation only operates on either the first data or the second data, but not both.  Since limitation 1 requires that the data includes both first data and second data, the limitations conflict with each other.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes any data.  Claims 2-8 and 10-15 are similarly rejected.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
8.	Claims 1-8 and 10-15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bailor (US 7941399).
As to claim 1, Bailor discloses an information processing apparatus comprising:
a memory, and
a processor programmed to 
accept from a terminal apparatus of a first user an instruction to perform a predetermined operation on data stored in an external apparatus (figure 12, 13; col. 10, lines 15-66, “authoring application…allow the user to edit the document”), the data including a first data and a second data (see 112 rejection and Examiner’s interpretation.  See col. 7, paragraph 3 to col. 8, paragraph 3, wherein the base content is equivalent to first data, and the updated content is equivalent to second data, each data including both metadata and content);
upon accepting from the terminal apparatus of the first user the instruction to perform the operation on the data, compare the first data already stored in the external apparatus and the second data stored in a storage unit (see 112 rejection and Examiner’s interpretation.  See col. 8, paragraphs 1-3, updating data is an operation, wherein “whether the update includes any changes to the metadata of the document” indicates comparing the update to the base document);
determine whether or not the second data is not older than the first data (see citation above, “whether the update includes any changes” indicates determining whether or not the base is older than the update); 
when the second data is not older than the first data, perform the operation on the second data in accordance with the instruction (see citation above, the update is based on the changed metadata only when it includes changes,  otherwise the update process is still based on the base metadata; see also figure 12, 13; col. 10, lines 15-66, edit the working copy);
when the second data is older than the first data, perform control to retrieve the first data from the external apparatus and store the first data in the storage unit in the information processing apparatus, and perform the operation on the first data in accordance with the instruction (see citation above, col. 8, paragraph 3, “If the first determination module 706 determines a metadata update has been received, then an implement operation 708 automatically instantiates the received metadata updates For example, the implement operation 708 can cause the authoring application to update a lock table, such as lock table 500 of FIG. 7, based on the metadata update.”  See also figure 12, 13; col. 10, lines 15-66, download the master copy, store in cache as working copy);
perform control to store in the external apparatus the data on which the operation has been performed in accordance with the instruction (see 112 rejection and Examiner’s interpretation above.  Also see figure 12, 13; col. 11, paragraph 2, to submit the revisions to the storage device 1020 for integration with the master copy of the document).
As to claim 15, see similar rejection to claim 1.
As to claim 2, Bailor discloses the information processing apparatus according to Claim 1, wherein the processor performs control to forbid the data that is initially stored in the storage unit from being used in the external apparatus (see 112 rejection and Examiner’s interpretation above.  See citation in rejection to claim 1, when update includes changes, the changed data is used not the initial data), and after storing in the external apparatus the data on which the operation has been performed in accordance with the instruction, the processor performs control to allow the data to be used in the external apparatus (see citation in rejection to claim 1, last 2 limitations;  Also see col. 12, lines 54- col. 13, paragraph 1, master document lock; col 6, paragraph 2).
As to claim 3, Bailor discloses the information processing apparatus according to Claim 2,
wherein, after the data is stored in the storage unit, (see 112 rejection and Examiner’s interpretation above) the processor accepts from a terminal apparatus of a second user that differs from the first user an instruction to perform an operation on the first data or the second data, and performs the operation on the first data or the second data in accordance with the instruction accepted from the terminal apparatus of the second user (figure 14, second user, wherein the processors on server and client devices can be considered a distributed processor).
As to claim 4, Bailor discloses the information processing apparatus according to Claim 3,
wherein, upon detecting completion of an operation performed on the first data or the second data in accordance with an instruction accepted from a terminal apparatus of a last user, the processor performs control to store the data in the external apparatus (figure 12, 13; col. 11, paragraph 2, to submit the revisions to the storage device 1020 for integration with the master copy of the document).
As to claim 5, Bailor discloses the information processing apparatus according to Claim 1,
wherein, when accepting from the terminal apparatus of the first user the instruction to perform the operation on the first data or second data, the processor accepts a result of a choice between whether the first data or the second data is used by a single user or by a plurality of users (col. 6, paragraph 2, master copy lock table indicates whether data is used by a single user or by a plurality of users).
As to claim 6, Bailor discloses the information processing apparatus according to Claim 2,
wherein, when accepting from the terminal apparatus of the first user the instruction to perform the operation on the first data or the second data, the processor accepts a result of a choice between whether the first data or the second data is used by a single user or by a plurality of users (see citation in rejection to claim 5).
As to claim 7, Bailor discloses the information processing apparatus according to Claim 3, wherein, when accepting from the terminal apparatus of the first user the instruction to perform the operation on the first data or the second data, the processor accepts a result of a choice between whether the first data or the second data is used by a single user or by a plurality of users (see citation in rejecti8on to claim 5).
As to claim 8, Bailor discloses the information processing apparatus according to Claim 4, wherein, when accepting from the terminal apparatus of the first user the instruction to perform the operation on the first data or the second data, the processor accepts a result of a choice between whether the first data or the second data is used by a single user or by a plurality of users (see citation in rejection to claim 5).
As to claim 10, Bailor discloses the information processing apparatus according to Claim 1, wherein, after the processor stores in the external apparatus the data on which the operation has been performed in accordance with the instruction, if the data in the external apparatus is updated, the processor performs control to delete the data stored in the storage unit (this limitation is conditional on the “if” condition which does not necessary occur, therefore is not given patentable weight.). 
As to claim 11, Bailor discloses the information processing apparatus according to Claim 1, wherein the rocessor causes the terminal apparatus of the first user to display an acceptance screen including thumbnails of a plurality of pieces of data stored in the external apparatus, each of the thumbnails representing one of the plurality of pieces of data, and accepts the instruction to a piece of data that is selected from the plurality of pieces of data (col. 8, lines 32-66).
As to claim 12, Bailor discloses the information processing apparatus according to Claim 11, wherein the acceptance screen presents each of the plurality of pieces of data stored in the external apparatus in a manner that enables distinguishing a piece of data stored in the storage unit from a piece of data that is not stored in the storage unit (col. 8, lines 32-66, the updated content is not the working copy yet therefore is not in the user’s working copy storage unit).
As to claim 13, Bailor discloses the information processing apparatus according to Claim 11, wherein the acceptance screen presents the number of users each of whom is issuing an instruction to perform an operation on the data stored in the storage unit (col. 8, lines 32-66).
As to claim 14, Bailor discloses the information processing apparatus according to Claim 11, wherein the acceptance screen presents the data stored in the storage unit in a manner that enables determining whether the data allows a cooperative edit (col. 8, lines 32-66).
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/               Primary Examiner, Art Unit 2458